Filed pursuant to Rule 424(b)(5) Registration No. 333-165511 Registration No. 333-165511 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Maximum Aggregate Offering Price Amount of Registration Fee(1) Class A Common Stock $ $ (1) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. This "Calculation of Registration Fee" table shall be deemed to update the "Calculation of Registration Fee" table in the registrant's Registration Statement on Form S-3 (File No. 333-165511) in accordance with Rules 456(b) and 457(r) under the Securities Act of 1933, as amended. Prospectus Supplement to Prospectus dated March16, 2010. 3,000,000Shares ClassA Common Stock All of the shares of Lazard Ltd ClassA common stock in this offering are being sold by the selling shareholders identified in this prospectus supplement.Lazard Ltd will not receive any proceeds from the sale of shares of its ClassA common stock being sold by the selling shareholders.In connection with this offering, Lazard Group LLC has agreed to purchase an additional1,220,714 shares of Lazard Ltd Class A common stock from the selling shareholders through Citigroup Global Markets Inc., as agent, at a price of $35.77 per share which will result in an additional $43,664,939.78 of proceeds to the selling shareholders.This purchase by Lazard Group LLC is conditioned upon the closing of this offering. Lazard Ltd's ClassA common stock is listed on the New York Stock Exchange under the symbol "LAZ".The last reported sale price of Lazard Ltd ClassA common stock on November 1, 2010 was $36.37 per share. Investing in our common stock involves risks. See "Risk Factors" beginning on page S-11 of this prospectus supplement and page 4 of the accompanying prospectus and "Item 1A. Risk Factors" on page 15 of our Annual Report on Form 10-K for the year ended December31, 2009 and "Item 1A. Risk Factors" on page 76 of our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 to read about factors you should consider before buying shares of Lazard Ltd ClassA common stock. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. Citigroup Global MarketsInc. has agreed to purchase the ClassA common stock from the selling shareholders at a price of $35.77per share which will result in $107,310,000.00of proceeds to the selling shareholders. Citigroup Global MarketsInc. may offer the shares of ClassA common stockin transactions on the New York Stock Exchange, in the over-the-counter market or through negotiated transactionsat market prices or at negotiated prices. See "Underwriting." Citigroup Global MarketsInc. expects to deliver the shares against payment in New York, New York onNovember4, 2010. Citi The date of this prospectus supplement isNovember1, 2010. Table of Contents TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement S-1 Where You Can Find More Information S-2 Prospectus Supplement Summary S-4 Risk Factors S-11 Special Note Regarding Forward-Looking Statements S-15 Use of Proceeds S-17 Price Range of Our Common Stock and Dividend Policy S-18 Selling Shareholders S-20 Certain Relationships and Related Transactions S-22 Description of our Common Stock S-23 Material U.S. Federal Income Tax and Bermuda Tax Considerations S-27 Underwriting S-37 Validity of Common Stock S-40 Experts S-40 Prospectus About This Prospectus 1 Lazard Ltd 3 Risk Factors 4 Special Note Regarding Forward-Looking Statements 5 Selling Security Holders 7 Ratio of Earnings to Fixed Charges 8 Use of Proceeds 9 Description of Capital Stock We or Selling Security Holders May Offer 10 Description of Debt Securities We May Offer 11 Description of Preference Shares We May Offer 13 Description of Warrants We May Offer 14 Description of Stock Purchase Contracts and Stock Purchase Units We May Offer 16 Plan of Distribution 17 Legal Matters 19 Experts 19 Where You Can Find More Information 19 No person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus.You must not rely on any unauthorized information or representations.This prospectus supplement and the accompanying prospectus is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so.The information contained in this prospectus supplement or the accompanying prospectus is current only as of its date. i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is this prospectus supplement, which describes the specific terms of this offering and certain other matters.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.Generally, unless we specify otherwise, when we refer only to the "prospectus", we are referring to both parts combined. If information in this prospectus supplement is inconsistent with the accompanying prospectus, you should rely on this prospectus supplement.This prospectus supplement, the accompanying prospectus and the documents incorporated into each by reference include important information about us, the shares being offered and other information you should know before investing.You should carefully read this prospectus supplement and the accompanying prospectus together with additional information described under the heading "Where You Can Find More Information" before investing in our ClassA common stock, which we refer to in this prospectus supplement as our "common stock". In this prospectus supplement, unless the context otherwise requires, the terms: ● "Lazard", "we", "our", "us" and the "Company" refer to Lazard Ltd, a Bermuda exempted company whose shares of common stock are publicly traded on the New York Stock Exchange under the symbol "LAZ", and its subsidiaries, including Lazard Group. ● "Lazard Group" refers to Lazard Group LLC, a Delaware limited liability company that is the holding company for the subsidiaries that conduct Lazard's business (which includes all of the businesses, subsidiaries, assets and liabilities of Lazard Ltd and Lazard Group, and which we refer to in this prospectus supplement as "our business"). We prepare our financial statements in U.S. dollars and in conformity with U.S. generally accepted accounting principles, or "U.S. GAAP", including all of the financial statements incorporated by reference or included in this prospectus supplement.Our fiscal year ends on December31.In this prospectus supplement, except where otherwise indicated, references to “$” or “dollars” are to the lawful currency of theUnited States. The Lazard logo and the other trademarks, trade names and service marks of Lazard mentioned in this prospectus supplement, including Lazard®, are the property of, and are used with the permission of, our subsidiaries. Unless specifically noted, information in this prospectus supplement (other than the front and back cover pages) assumes and gives effect to the simultaneous consummation of this offering and the purchase by Lazard Group of1,220,714shares of our common stock from the selling shareholders through Citigroup Global Markets Inc., as agent, at the price per share paid byCitigroup Global Markets Inc.for the shares in this offering. You should rely only on the information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and accompanying prospectus.We have not authorized anyone to provide you with different information.The distribution of this prospectus supplement or the accompanying prospectus and the sale of these securities in certain jurisdictions may be restricted by law.Persons in possession of this prospectus supplement or the accompanying prospectus are required to inform themselves about and observe any such restrictions.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information appearing in this prospectus supplement is accurate only as of the date on the front cover of this prospectus supplement and that any information incorporated by reference is accurate only as of the date of the document incorporated by reference.Our business, financial condition, results of operations and prospects may have changed since such dates. S-1 Table of Contents WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the United States Securities and Exchange Commission ("SEC").You may read and copy any document the Company files at the SEC's public reference room located at treet, N.E., Washington, D.C. 20549, U.S.A.Please call the SEC at 1-800-SEC-0330 for further information on the public reference room.Our SEC filings are also available to the public from the SEC's internet site at http://www.sec.gov. We maintain an Internet site at http://www.lazard.com.The information contained in or connected to our website is not a part of this prospectus supplement, and you should not rely on such information in making your decision whether to purchase our common stock. We are "incorporating by reference" into this prospectus supplement specific documents that we file with the SEC, which means that we can disclose important information to you by referring you to those documents that are considered part of this prospectus supplement.Information that we file subsequently with the SEC will automatically update and supersede this information.We incorporate by reference the documents listed below, and any future documents that we file with the SEC (excluding any portions of such documents that are "furnished" but not "filed" for purposes of the Exchange Act) under Section13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (which we refer to in this prospectus supplement as the "Exchange Act"), until the termination of the offerings of all of the common stock covered by this prospectus supplement have been completed.This prospectus supplement is part of a registration statement filed with the SEC. We are incorporating by reference into this prospectus supplement the following documents filed with the SEC (excluding any portions of such documents that have been "furnished" but not "filed" for purposes of the Exchange Act): ● Lazard Ltd's Annual Report on Form 10-K for the fiscal year ended December31, 2009, filed on March1, 2010 ("Annual Report on Form 10-K") (File No. 001-32492); ● Lazard Ltd's Proxy Statement on Schedule 14A, filed on March 23, 2010 ("Proxy Statement") (File No. 001-32492); ● Lazard Ltd’s Quarterly Report on Form 10-Q for the quarter ended March31, 2010, filed on April 30, 2010 (File No. 001-32492); ● Lazard Ltd's Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed on July 30, 2010 (File No. 001-32492); ●
